Citation Nr: 0327769	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  02-11 767	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES


1.  Entitlement to an effective date earlier than October 26, 
2000 for the grant of service connection for compensation.  

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to an initial evaluation in excess of 10 
percent for hypertension. 


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran served on active duty from March 1976 to March 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

The issue of a compensable rating for hypertension will be 
considered within the remand section of this document.


FINDINGS OF FACT

1.  The veteran was discharged from active service in March 
1980.

2.  The veteran initiated his claim for service connection 
for hypertension and migraine headaches by submitting a VA 
Form 21-526 on October 26, 2000, more than one year after he 
was separated from active service.

3.  The RO was not in possession of any communication prior 
to October 26, 2000 that can reasonably be construed as a 
formal or informal claim for entitlement to VA compensation.

4.  By rating decision dated in November 2001, the RO granted 
service connection for hypertension and assigned a 10 percent 
evaluation, effective October 26, 2000.  Service connection 
was also granted for migraine headaches and a 30 percent 
evaluation was assigned, effective October 26, 2000.  

5.  Right ear hearing loss for VA disability purposes is not 
demonstrated.

6.  Left ear hearing loss for VA disability purposes is 
demonstrated.  This has been etiologically related to 
service.

CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to October 26, 
2000, for the grant of service connection for compensation 
have not been met.  38 U.S.C.A. §§ 5101, 5110, 5107 (West 
2002); 38 C.F.R. § 3.400 (2002).

2.  The veteran does not have present a right ear hearing 
loss for which service connection can be granted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.385 (2002).

3.  With resolution of reasonable doubt in the veteran's 
favor, left ear hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.385 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA ), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. § 5103 (West 2002) 38 C.F.R. § 3.159(b) (2002).  The 
discussions in the rating decision and statement of the case 
have informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Thus, the Board finds that he has been given sufficient 
notice of the information and evidence needed to substantiate 
the claims, and, as evidenced by letter dated in February 
2001 soliciting information and/or evidence, has been 
afforded an opportunity to submit such information and 
evidence.  

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2002).  As noted, the 
Board finds that all necessary development has been 
accomplished.  The RO has collected medical records from all 
health care providers identified by the veteran.  The veteran 
was given the opportunity to appear and testify before a 
Member of the Board to advance any and all arguments in favor 
of his claims, but declined to do so.  The RO has regularly 
undertaken efforts to assist him throughout the claims 
process by obtaining evidence necessary to substantiate his 
claim, to include affording him comprehensive VA 
examinations, all of which have been associated with the 
claims file.  

In the letter dated in February 2001, the RO informed the 
veteran of what information and evidence the VA still needed 
from the veteran; what the VA would do to help with his 
claims; and when and where he should send the information or 
evidence.  In addition, the letter informed the veteran that 
the VA would make reasonable efforts to help him obtain 
medical records necessary to support his claim, if he signed 
forms authorizing the VA to request them from the person or 
agency that had them.  As there is no additional evidence 
that needs to be obtained, there is no need for any more 
specific notice to the veteran than has already been 
provided.  See e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).

It is noted that the February 2001 letter contained language 
requesting additional evidence be submitted within 60 days, 
but went on to say that the veteran had a year to submit this 
evidence.  The record reveals additional evidence was 
submitted.  Moreover, VA examinations were conducted and a 
statement of the case (SOC) was issued.  The SOC included a 
cover letter giving the veteran an additional 60 days to 
respond.  The veteran has not identified additional relevant 
evidence that has not already been sought and associated with 
the claims file.  The Board does not know of any additional 
relevant evidence, which is available.  In certain cases, 
remand or further development of claims is not required by 
VCAA because evidentiary development had been completed.  
Wensch v. Principi, 15 Vet. App. 362, 367-8 (2001).  Although 
the Wensch court said that VCAA did not apply in such cases, 
it seems more accurate to say that VCAA applied, but its 
duty-to-assist requirements were satisfied.  Similarly, it 
would seem that it would not apply in cases in which the law, 
and not the evidence, is dispositive.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  So it is here.  As will be discussed 
below, the law is dispositive as to the effective date for 
the grant of service connection for compensation and in the 
absence of a current disability, the law is dispositive as to 
service connection for right ear hearing loss as well.  Thus, 
neither further notice nor evidentiary development is 
required by VCAA.  Sabonis, Wensch.

The Board concludes that although the letter sent is 
defective in view of the holding in Paralyzed Veterans of 
America, et al., v. Secretary of Veterans Affairs, Nos. 02-
7007, -7008, -7009, 7010 (Fed. Cir. Sept. 22, 2003), since, 
it is clear that there is no additional evidentiary 
development to be accomplished, there is no point in 
remanding or further developing the case.  Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).

The requirements of the VCAA have been met.  The veteran has 
been informed of what documents the VA would get and what he 
should provide.  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  Thus, further remand, 
delay, or notice would serve no useful purpose.  VA has 
satisfied its duties to inform and assist the veteran in this 
case.  Finally, there is no prejudice to the veteran in 
deciding his claims on the merits, because he has been told 
what the requirements are to establish his claims and has 
been provided sufficient opportunity to present evidence 
meeting those requirements.  He has had the assistance of the 
RO to develop every possible source of evidence or 
information that might substantiate his claims.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Therefore, the claims are 
ready for appellate review.

A review of the veteran's claims file reveals that the 
veteran's original claim for service connection was received 
by VA in October 2000.  

In support of his claim for service connection are service 
medical records, which show that at separation in September 
1979 audiometric testing revealed pure tone thresholds in the 
right ear were 15, 20, 20, 15, 15 and 30, decibels, 
respectively, at 500, 1,000, 2,000, 4,000 and 6,000 Hertz.  
The thresholds in the left ear at the same frequencies were 
25, 20, 20, 15, 20 and 50 decibels.  Bilateral hearing loss 
was noted.  The separation examination also noted a history 
of treatment for hypertension and headaches.  

Post service medical evidence includes treatment reports from 
the veteran's private physician as well as VA examination 
reports.  These records cover a period from 1990 to 2001 and 
show periodic evaluation and treatment for hypertension and 
migraine headaches.  

At a VA audiometric examination in April 2001 the examiner 
noted the veteran had a significant noise exposure in the 
military working near the flight line.  Pure tone thresholds 
in the right ear on audiometric testing were 20, 15, 15, 20, 
and 25 decibels, respectively, at 500, 1,000, 2,000 3,000 and 
4,000 Hertz.  The thresholds in the left ear at the same 
frequencies were 20, 20, 25, 25, and 35 decibels.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear and of 92 percent in the left. 

In November 2001 service connection was granted for 
hypertension with an evaluation of 10 percent, effective 
October 26, 2000.


1.  Earlier Effective Date

Under 38 U.S.C.A. § 5110(b)(1) and 38 C.F.R. § 
3.400(b)(2)(i), the effective date for a grant of direct 
service connection will be the day following separation from 
active service, or the date entitlement arose if a claim is 
received within one year after separation from service.  
Otherwise the effective date is the date of receipt of claim 
or date entitlement arose, whichever is later.

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151 (2002).  In this 
context, it should be noted that the provisions of 38 
U.S.C.A. § 5110 refer to the date an "application" is 
received.  While the term "application" is not defined in 
the statute, the regulations use the terms "claim" and 
"application" interchangeably, and they are defined broadly 
to include "a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p); 
Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

The Board begins by noting that in this case, service medical 
records show the veteran was treated for hypertension and 
headaches during his active military service.  However, the 
evidence does not show, and the veteran does not argue, that 
he filed a claim for service connection for either disability 
within one year after service discharge.

The record shows that the first and only claim for VA 
benefits was the one date-stamped as received at the RO on 
October 26, 2000.  With regard to this finding, the Board 
notes that the claims file does not include any communication 
of record dated prior to October 26, 2000, that can be 
construed as an informal claim for benefits.  38 C.F.R. 
§ 3.155(a) (2002). 

Thus, the only assertion by the veteran is that an earlier 
effective date is warranted for compensation because his 
hypertension and headaches have existed since active service.  
It is not asserted nor shown that the veteran filed a claim 
for service connection for either disability prior to October 
26, 2000.  Accordingly, the earliest date that may be 
assigned for service connection for compensation is the date 
he filed his claim, October 26, 2000, since the date the 
veteran filed his claim was more than one year after service 
separation.

Since all of the evidence indicates that October 26, 2000 was 
the first date the veteran filed a claim for compensation and 
there is no evidence indicating that he filed a claim prior 
thereto, a preponderance of the evidence is against an 
effective date prior to October 26, 2000 and the doctrine of 
resolving doubt in the veteran's behalf is not for 
application.  38 U.S.C.A. §§ 5101(a), 5107 (West 2002); 
38 C.F.R. §§ 3.151(a), 3.400(b)(2) (2002).


2.  Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002).  Service connection may be presumed for 
certain disorders, including sensorineural hearing loss, 
where present to a degree of 10 percent within 1 year of 
qualifying service.  38 C.F.R. § 3.307, 3.309 (2002). 

In cases involving service connection for hearing loss, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, and 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, and 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2002).  Further, the Court has indicated that the 
threshold for normal hearing is between 0 and 20 decibels and 
that higher thresholds show some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  When 
audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.  Hensley, 5 Vet. 
App. at 160.

Despite the fact that the veteran was evaluated with 
bilateral hearing loss at separation from service in 1979, 
the April 2001 VA audiometric examination failed to show 
right ear hearing loss disability as defined by VA 
regulation.  The measurements at that time in the veteran's 
right ear hearing acuity do not satisfy any of the three 
alternate bases for establishing hearing loss disability 
under 38 C.F.R. § 3.385.  The April 2001 audiometric 
examination of record has not shown that the puretone 
threshold in any critical frequency is 40 decibels or 
greater, that three or more frequencies are 26 decibels or 
greater, or that the speech recognition score was less than 
94 percent.

In the present case, the record fails to demonstrate that the 
veteran has a right ear hearing loss disability for which 
service connection can be awarded.  Consequently, his appeal 
as to this matter must be denied.  In making this 
determination, the Board acknowledges that under 38 U.S.C.A. 
§ 5107(b), all doubt is to be resolved in the veteran's favor 
in cases where there is an approximate balance of positive 
and negative evidence in regard to a material issue.  Thus, 
as to the right ear, the most recent examination does not 
show right ear hearing loss for VA disability purposes.  As 
such, there is nothing to service connect.

As for the veteran's left ear, the April 2001 VA audiometric 
examination showed that the veteran does have hearing loss in 
his left ear as defined by the Court in Hensley.  However, 
similar to the right ear, the decibel thresholds in the range 
of 1000 to 4000 Hertz recording during this examination did 
not meet the minimum to be considered a "disability" under 
the provisions of 38 C.F.R. § 3.385.  Nevertheless, test 
results indicated that speech recognition for the left ear 
was 92 percent.  As noted above, impaired hearing is 
considered a "disability" when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  In 
short, the veteran does have a left ear hearing loss 
disability pursuant to VA regulations.  38 C.F.R. § 3.385 
(2002).

In determining whether the veteran's current left ear hearing 
loss disability was incurred in service, the Board notes that 
there appears to be competent medical opinion on file, which 
relates the veteran's current hearing loss to service.  As 
noted previously the veteran's separation report indicated 
bilateral hearing loss.  Moreover, the examiner in April 2001 
noted the veteran's excessive noise exposure.  The Board 
acknowledges that sensorineural hearing loss may be caused by 
acoustic trauma, which the veteran contends he was routinely 
exposed to while in service.  Also there is no competent 
medical evidence on file, which is against a finding that the 
veteran's current left ear hearing loss disability is 
causally related to service.  Moreover, the record does not 
show that the veteran's left ear hearing loss disability 
preexisted service or was the result of noise exposure 
incurred post-service.


ORDER

An effective date prior to October 26, 2000, for the grant of 
service connection for compensation is denied.

Entitlement to service connection for right ear hearing loss 
is denied.

Entitlement to service connection for left ear hearing loss 
is granted.


REMAND

In July 2002 the RO denied service connection for a 
neurological disorder.  In his VA Form 9, the veteran 
indicated disagreement with the decision.  The RO has not 
issued a statement of the case on this issue.

In such cases, the appellate process has commenced and the 
veteran is entitled to a statement of the case on the issue.  
See Pond v. West, 12 Vet. App. 341 (1999); Manlicon v. West , 
12 Vet. App. 238 (1999).  Accordingly, the issue of 
entitlement to service connection for a neurological disorder 
must be remanded to the RO for additional action.

With regard to the hypertension issue, it appears that by 
issuance of a February 2001 letter, the RO has expressly 
satisfied the Veterans Claims Assistance Act of 2000 
requirement that VA notify the veteran as to which evidence 
was to be provided by the veteran, and which would be 
provided by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This was done, however, as to the issue of service 
connection. Moreover, the RO's February 2001 letter, in 
pertinent part, stated that the veteran had 60 days from date 
of that letter to submit the requested information or 
additional evidence and that if VA did not receive the 
information or additional evidence within that time period, 
VA would decide the claim based only on the existing 
evidence.  In a recent decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the Federal Circuit invalidated a 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.A. § 5103(b)(1).  The Federal Circuit made a 
conclusion similar to that reached in Disabled Am. Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. 
Cir. 2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Federal Circuit held that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, while the case is in 
remand status, the RO should inform the veteran that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.  The specific 
information concerning assistance and notice should also be 
provided for an increased rating claim.  See Quartuccio, 
supra.

Accordingly, this claim is REMANDED for the following further 
development:

1.  The RO should furnish the veteran a 
letter notifying him of the VCAA and the 
duties to notify and assist imposed 
thereby, specifically as regards the 
claim for an increased rating for 
hypertension currently on appeal.  The 
letter should include a summary of the 
evidence currently of record that is 
pertinent to the claim, and specific 
notice as to the type of evidence 
necessary to substantiate the claim.  It 
should also be indicated which party 
would obtain what evidence.  The veteran 
should be asked whether he is undergoing 
continuing treatment for hypertension, 
and if so, attempts to obtain pertinent 
records should also be undertaken.  
Notice should satisfy the requirements of 
the Court cases cited above, and any 
other applicable legal precedent.

2.  After completion of the above 
requested development, and any other 
development deemed warranted by the 
record, the RO should adjudicate the 
hypertension claim on appeal in light of 
all pertinent evidence and legal 
authority as appropriate.  The RO should 
also consider the appropriateness of 
staged ratings, in accordance with the 
decision of the Court in Fenderson v. 
West, 12 Vet. App. 119 (1999).  If it is 
deemed, based on other evidence on file 
that additional examination is needed on 
this issue, such examination should be 
scheduled.

3.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran an appropriate supplemental 
statement of the case and afford him the 
requisite time period for response.  

4.  The RO should furnish the veteran 
with a statement of the case covering the 
issue of entitlement to service 
connection for a neurological disorder.  
The RO should assure that the veteran is 
given notice of all steps required to 
appeal his issue, as outlined under 
38 U.S.C.A. § 7105 (West 2002).  The 
veteran must be given an opportunity to 
complete the steps necessary to complete 
the appeal.  If there is no substantive 
appeal submitted, the appeal is not 
completed and the issue should not be 
returned to the Board.  If a substantive 
appeal is submitted, the RO should 
determine whether all records have been 
obtained, and whether there additional 
examination is in order.

This case should then be returned to the Board, if in order.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



